DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,5,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular; claims 2 and 17 recite a method of applying a first and second compensation values based on a ratio of a distance of a farther display area from a display panel driver to a distance of a closer display area from the display panel driver. Furthermore, Claim 5 recites a method of applying different compensating values based on ratios of respective distances of the central light source block from the gate driver and the data driver to different respective distances of the corner light source block from the gate driver and the data driver.
These features are not supported by the specification. In fact, the specification (paragraphs [00113], [00137], and [00156]; Figs.3 , 4, 6B, 7B, 8B, and 9) merely discloses that compensating values are generated based on a distance between a display panel driver and display areas. The specification does not mention that the second compensation value is equal to the first compensation value multiplied by a ratio of a distance of a farther display area from the display panel driver to a distance of closer display area from the display panel driver as recited in claims 2 and 17. Also, nowhere in the specification disclose that the different compensating values are based on ratios of respective distances of the central light source block from the gate driver and the data driver to different respective distances of the corner light source block from the gate driver and the data driver as recited in claim 5. In view of failing to comply with the written description to the limitation “generate the different compensating values are based on ratios of respective distances of the central light source block from the gate driver and the data driver to different respective distances of the corner light source block from the gate driver and the data driver as recited in claim 5”, there is no art rejection applied to claims 5-16.
Claims 6-16,18-20 are rejected as being dependent on claims 5 and 17.
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive.
Firstly, Applicant argues that cited prior arts fail to teach “the first and second compensation values are each based on a relative distance of each respective area from the display panel driver”. The Office respectfully submits that Jung (US 2016/0365051) discloses a method of increasing brightness 
Secondly, Applicant argues that cited prior arts fail to teach “the second compensation value is equal to the first compensation value multiplied by a ratio of a distance of the farther display area from the display panel driver to a distance of the closer display area from the display panel driver” as recited in claims 2 and 17. The Office respectfully submits that Jung discloses a method of linearly increasing the brightness of the backlight in the direction away from the gate driver IC (see graph 54 in Fig.5B, [0019,0101]).

    PNG
    media_image1.png
    1122
    1817
    media_image1.png
    Greyscale

[AltContent: textbox (2m)][AltContent: ][AltContent: textbox (m)][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: textbox (Right edge area)][AltContent: textbox (Left edge area)][AltContent: textbox (Central area)]

(Graph 59 in Fig.5B reproduced)

	Thirdly, Applicant argues (page 16, Remarks), with respect to claim 3, that Jung teaches “measured RC delay”, rather than “distance” as claimed. The Office respectfully submits that Jung discloses a method of adjusting brightness of the backlight to compensate for RC delay. More specifically, Jung states that “an imbalance of the brightness due to the insufficient charging time may be compensated by the backlight 160 which increases the brightness in the direction away from the gate driver IC 130”. In addition, Fig.5B shows that a light source closer to the gate driver IC (i.e., positioned on the left side) is adjusted with a lower compensation value. A light source farther away the gate driver IC is adjusted with a higher compensation value (see graph 54). Therefore, Jung discloses adjusting the brightness according to a position (distance) of a light source relative to the gate driver IC.
	Fourthly, on page 16 of Remarks, Applicant argues that it would not be proper to combine Jung and Hasegawa because combining the measured RC delay per Jung and a brightness average value per Hasegawa would require two degrees of control freedom and would therefore be unworkable. The Office respectfully submits that the display system would be able to linearly adjust the brightness in accordance with a distance of a light source relative to the gate driver IC (disclosed by Jung) and to adjust the brightness of backlight when an average brightness of image data is lower than a threshold (disclosed by Hasegawa). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Jung et al. (US Pub. 2016/0365051 A1).
Regarding claim 1; Jeon teaches a display apparatus (a liquid crystal display panel 140, Figs.1,3A-3C,5B,5C) comprising:
	
    PNG
    media_image2.png
    1155
    1689
    media_image2.png
    Greyscale

a display panel configured to display an image and having a display panel driver (e.g., a gate driver 130, Fig.1) and a plurality of display areas (a plurality of display blocks B11-B57, Fig.5B) including a closer display area disposed in a portion of the display panel relatively closest to the display panel driver (e.g., display blocks B11, B21, B31, B41, and B51 which are disposed closest to the gate driver 130) a central display area (a center block B34 serves as a reference block RB, Fig.5B, [0079]) disposed in a central portion of the display panel (see Fig.5B) and a farther display area disposed in a portion of the display panel relatively farthest from the display panel driver (e.g., display blocks B57);
	a luminance compensator (a local dimming unit 111, Fig.1, [0056]) configured to generate a luminance compensating signal having different compensation values for each of the plurality of display areas ([0008-0010,0014,0087], the reference block RB which is the block B34 at the center among the plurality of blocks B11 to B57 may have a different dimming value from that of the blocks B11, B12, B13, B14, B15, B16, B17, B21, B27, B31, B37, B41, B47, B51, B52, B53, B54, B55, B56, and B57 which are at the edges and in which a light leakage or a black uniformity defect occurs),
	wherein the luminance compensator is configured to apply the luminance compensating signal having a first compensation value to the closer display area and a second compensation value to the farther display area; wherein the first and second compensation values are each based on a relative luminance of each respective area to a luminance of the central display area ([0088,0090,0094], a dimming value for an abnormal block can be calculated as:

    PNG
    media_image3.png
    90
    386
    media_image3.png
    Greyscale

Accordingly, a dimming value for the corner block B57 = (LB57/LB34)*α; where LB57 is a brightness of the corner block B57; LB34 is a brightness of the center block B34; and α is a dimming value for the reference block RB (i.e., the center block B34). The dimming values for the abnormal blocks are each based on a relative luminance of each respective abnormal block to a luminance of the reference block).
	Jeon does not teach that the first and second compensation values are each based on a relative distance of each respective area from the display panel driver.
	Jung teaches that the first and second compensation values are each based on a relative distance of each respective area from the display panel driver (Jung discloses a method of linearly increasing the brightness of the backlight in the direction away from the gate driver IC (see graph 54 in Fig.5B, [0019,0101])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Jeon to include the method of Jung of applying different compensating values according to a distance of each respective area from the gate driver IC. The motivation would have been in order to compensate for brightness non-uniformity of the display panel (Jung, [0003]).
Regarding claim 17; Jeon teaches a method of driving a display apparatus, the method comprising:
outputting a driving signal to a display panel including a plurality of display areas overlapping a plurality of backlight sources (a plurality of display blocks B11-B57, Fig.5B); and
outputting light to the display panel based on a backlight compensating signal ([0008-0010,0014,0087], the reference block RB which is the block B34 at the center among the plurality of blocks B11 to B57 may have a different dimming value from that of the blocks B11, B12, B13, B14, B15, B16, B17, B21, B27, B31, B37, B41, B47, B51, B52, B53, B54, B55, B56, and B57 which are at the edges and in which a light leakage or a black uniformity defect occurs);
wherein the backlight compensating signal output to a corner of the display panel is based on the backlight compensating signal output to the center of the display panel multiplied by a ratio of a luminance of a center of the display panel to a luminance of the corner of the display panel ([0088], a dimming value for an abnormal block can be calculated as:

    PNG
    media_image3.png
    90
    386
    media_image3.png
    Greyscale

Therefore, a dimming value for the corner block B57 = (LB57/LB34)*α; 
where LB34 is a brightness of the corner block B57; LB57 is a brightness of the center block B34 and α is a dimming value for the reference block RB).
Jeon does not teach that the backlight compensating signal includes different compensating values according to different distances between a display panel driver and each respective display area of the display panel, wherein the backlight compensating signal output to a corner of the display panel is based on the backlight compensating signal output to the center of the display panel multiplied by a ratio of a distance of the corner of the display panel from the display panel driver to a distance of the center of the display panel from the display panel driver.

    PNG
    media_image4.png
    221
    568
    media_image4.png
    Greyscale

Jung teaches that the backlight compensating signal includes different compensating values according to different distances between a display panel driver and each respective display area of the display panel, wherein the backlight compensating signal output to a corner of the display panel is based on the backlight compensating signal output to the center of the display panel multiplied by a ratio of a distance of the corner of the display panel from the display panel driver to a distance of the center of the display panel from the display panel driver (Jung discloses a method of linearly increasing the brightness of the backlight in the direction away from the gate driver IC (see graph 54 in Fig.5B, [0019,0101]). Therefore, in the graph 59 reproduced above, a pixel in central area is adjusted to include a first compensation value of m. A pixel in a corner area is adjusted to include a second compensation value of 2m. Thus, the second compensation value (i.e., 2m) is equal to the first compensation value (i.e., m) multiplied by a ratio of a distance of a farther display rea (i.e., corner area) to a distance of a closer display area (i.e., central area)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Jeon to include the method of Jung of applying different compensating values according to a distance of each respective area from the gate driver IC. The motivation would have been in order to compensate for brightness non-uniformity of the display panel (Jung, [0003]).
Regarding claim 20; Jeon and Jung teach the method of claim 17 as described above. Jeon further teaches that a higher intensity backlight compensating signal is applied to a first display area of the plurality of display areas that is relatively further from the display panel driver than a second display area of the plurality of display areas that is relatively closer to the display panel driver ([0090], a dimming value for the abnormal block with respect to the first grayscale is calculated as (Y2/Y1)*X %. For example, the brightness measured from the reference block RB with respect to the first grayscale maybe higher than the brightness measured from the abnormal block. In this case, the dimming value for the abnormal block with respect to the first grayscale is lower than the dimming value for the reference block RB with respect to the first grayscale. On the contrary to this, the brightness measured from the reference block RB with respect to the first grayscale may be lower than the brightness measured from the abnormal block. In this case, the dimming value for the abnormal block with respect to the first grayscale is higher than the dimming value for the reference block RB with respect to the first grayscale).
Claims 2,18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Jung et al. (US Pub. 2016/0365051 A1) as applied to claims 1,17 above; further in view of Fujioka et al. (US Pub. 2011/0050738 A1).
Regarding claim 2; Jeon and Jung teach the display apparatus of claim 1 as described above. Jeon does not teach that the second compensation value is equal to the first compensation value multiplied by a ratio of a distance of the farther display area from the display panel driver to a distance of the closer display area from the display panel driver.
	Jung teaches the second compensation value is equal to the first compensation value multiplied by a ratio of a distance of the farther display area from the display panel driver to a distance of the closer display area from the display panel driver (Jung discloses a method of linearly increasing the brightness of the backlight in the direction away from the gate driver IC (see graph 54 in Fig.5B, 
Jung does not teach that the luminance compensating part receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode, and wherein the luminance compensating part generates the backlight compensating signal when the operation mode is the night mode.
	 Fujioka teaches that the luminance compensating part (an instrument panel control system 17, Fig.1) receives an operation mode of the display panel, wherein the operation mode includes a day mode and a night mode ([0147], the instrument panel control system 117 receives information concerning ambient brightness detected by an illumination sensor to determine whether an LCD display is operating in a day mode or a night mode based on comparing the detected ambient brightness with a threshold. A backlight control signal instructing a day mode or a night mode is sent to a backlight driving circuit 15 (Fig.1) to control the backlight), and wherein the luminance compensating part generates the backlight compensating signal when the operation mode is the night mode ([0150,0151], in the day mode, the backlight irradiates the LCD 111 with light at its full power. In the night mode, the luminance of the backlight is reduced to 50%).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jung to include the method of Fujioka of adjusting a brightness of a backlight in a day mode and a night mode. The motivation would have been in order to reduce power consumption and to enable a user to see images in a day/night mode comfortably.
Regarding claim 18; Jeon and Jung teach the method of claim 17 as described above. The limitation of claim 18 is substantially similar to claim 2. Thus, claim 18 is rejected based on the same analysis as claim 2.
Claims 3,19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Jung et al. (US Pub 2016/0365051 A1) as applied to claims 1,17 above; further in view of Hasegawa (US Pub. 2008/0284721 A1).
Regarding claim 3; Jeon and Jung teach the display apparatus of claim 1 as described above. Jeon further teaches a backlight assembly having a plurality of light sources overlapping the plurality of display areas ([0013], Fig.3A, the backlight unit comprises a plurality of light sources), respectively, wherein the luminance compensating signal comprises a backlight compensating signal having different compensating values ([0008], different dimming values for display blocks).
	Jeon does not teach different compensating values according to a distance between the display panel driver and each of the plurality of light sources.
	Jung teaches different compensating values according to a distance between the display panel driver and each of the plurality of light sources ((Fig.6, [0018,0027,0104-0106], the lookup table stores a plurality of backlight values corresponding to RC delay values according to a position of each of pixels of the display panel. The RC (resistance-capacitance) delay values are corresponding to positions of pixels in a gate lines. More specifically, Fig.1B, [0064,0099-0101], when the gate driver IC is disposed on a left side of the display panel, a gate driving voltage is measured at the rightmost position of the gate line has a waveform which is delayed more than a gate voltage which is measured at the leftmost position of the gate line. As such, the brightness of pixel which is far from the gate driver IC may be lower than the brightness of a pixel which is closer to the gate driver IC. For example, an imbalance of the brightness may be compensated by the backlight 160 which increases the brightness in the direction 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Jeon to include the method of Jung of applying different compensating values according to a distance between a gate driver and a light source. The motivation would have been in order to compensate for brightness non-uniformity of the display panel (Jung, [0003]).
Jeon and Jung do not teach that the luminance compensator generates the luminance compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance.
	Hasegawa teaches that the luminance compensator (a microcomputer 50, Fig.2) generates the luminance compensating signal when a target luminance of the image displayed on the display panel is less than a threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012,0065,0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
Regarding claim 19.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Pub 2018/0061330 A1) in view of Jung et al. (US Pub. 2016/0365051 A1) as applied to claim 1 above; further in view of Hasegawa (US Pub. 2008/0284721 A1) and Dunn (US Pub. 2018/0012565 A1) .
Regarding claim 4; Jeon and Jung teach the display apparatus of claim 1 as described above. Jeon further teaches that an adjacent display area (e.g., a block B56, Figs.3A,3B) disposed adjacent to the farther display area (block B56 is adjacent to the block B57), wherein the luminance compensator applies the luminance compensating signal to the adjacent display area based on a ratio of the luminance of the central display area to the luminance of the adjacent display area (similar to the analysis of claim 1, see [0088]).
Jeon does not teach that a luminance sensor configured to sense a luminance of the image displayed on the display panel, wherein the luminance compensator generates the luminance compensating signal when the sensed luminance is less than a threshold luminance.
	Hasegawa teaches that a brightness average value detecting circuit configured to sense a luminance of the image displayed on the display panel, wherein the luminance compensator generates the luminance compensating signal when the sensed luminance is less than a threshold luminance ([0010-0012], Hasegawa discloses a method of detecting whether a brightness average value of an image data is less than a predetermined brightness value. When the average brightness value is lower than the predetermined brightness value, a dimming control unit receives a lower duty factor to reduce the brightness of the backlight ([0010-0012,0065,0072])).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon to include the method of Hasegawa of adjusting a brightness of a backlight when a brightness average of an image displayed on a display panel is lower than a predetermined brightness value. The motivation would have been in order to improve contrast in low brightness (Hasegawa, see Abstract, [0009]).
a luminance sensor configured to sense a luminance of the image displayed on the display panel.
	Dunn teaches a luminance sensor configured to sense a luminance of the image displayed on the display panel (para.[0040,0046], a display light sensor 40 may be positioned in front of a display 24 in order to measure brightness level of the display 24. Detected signal from the display light sensor is used to control a brightness of a backlight).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Jeon and Hasegawa to include the method of Dunn of providing a display light sensor to sense a brightness of a display to provide a feedback to control a brightness of a backlight. Accordingly, the display light sensor would be configured to sense a brightness of image displayed on the display panel and the brightness average value detecting circuit would use the detected brightness from the display light sensor to adjust the brightness of the backlight (i.e., reducing brightness when the brightness average value is less than the predetermined brightness value). The motivation would have been in order to correctly generate a brightness value of a displayed image.
Inquiries
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US Pub 2015/0194119 A1) discloses a method of compensating for a signal delay by providing a plurality of lookup tables corresponding to respective display area (Fig.6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691